


Exhibit 10.7










SECURITIES PURCHASE AGREEMENT




Dated as of September 16, 2010




among




COMPASS ACQUISITION CORPORATION




and




THE PURCHASERS LISTED ON EXHIBIT A








--------------------------------------------------------------------------------

Table of Contents




 

 

Page

 

 

 

ARTICLE I

Purchase and Sale of Ordinary Shares and Warrants

1

 

 

 

Section 1.1

Purchase and Sale of Stock

1

 

 

 

Section 1.2

Warrants

1

 

 

 

Section 1.3

Warrant Shares

1

 

 

 

Section 1.4

Purchase Price and Closing

2

 

 

 

ARTICLE II

Representations and Warranties

2

 

 

 

Section 2.1

Representations and Warranties of the Company

2

 

 

 

Section 2.2

Representations and Warranties of the Purchasers

11

 

 

 

ARTICLE III

Covenants

13

 

 

 

Section 3.1

Securities Compliance

13

 

 

 

Section 3.2

Registration and Listing

13

 

 

 

Section 3.3

Compliance with Laws

13

 

 

 

Section 3.4

Keeping of Records and Books of Account

13

 

 

 

Section 3.5

Other Agreements

13

 

 

 

Section 3.6

Use of Proceeds

13

 

 

 

Section 3.7

Reservation of Shares

13

 

 

 

Section 3.8

Reporting Status

13

 

 

 

Section 3.9

Disclosure of Transaction

14

 

 

 

Section 3.10

Disclosure of Material Information

14

 

 

 

Section 3.11

Pledge of Securities

14

 

 

 

Section 3.12

Lock-Up Agreements

14

 

 

 

Section 3.13

DTC

14

 

 

 

Section 3.14

Form D

14

 

 

 

Section 3.15

No Integrated Offerings

14

 

 

 

Section 3.16

No Manipulation of Price

14

 

 

 

Section 3.17

Reserved

14

 

 

 

Section 3.18

Reserved

14

 

 

 

Section 3.19

Future Priced Security

14

 

 

 

Section 3.20

Reserved

14

 

 

 

Section 3.21

Reserved

14

 

 

 

Section 3.22

Holdback Escrow

14

 

 

 

Section 3.23

VIE

15

 

 

 

ARTICLE IV

CONDITIONS

15

 

 

 

Section 4.1

Conditions Precedent to the Obligation of the Company to Sell the Units

15

 

 

 

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Purchase the Units

15

 

 

 

ARTICLE V

Stock Certificate Legend

17

 

 

 

Section 5.1

Legend

17

 

 

 

ARTICLE VI

Indemnification

18

 

 

 

Section 6.1

General Indemnity

18

 

 

 

Section 6.2

Indemnification Procedure

18

 

 

 

ARTICLE VII

Miscellaneous

19

 

 

 

Section 7.1

Fees and Expenses

19

 

 

 

Section 7.2

Specific Enforcement, Consent to Jurisdiction

19

 

 

 

Section 7.3

Entire Agreement; Amendment

19

 

 

 

Section 7.4

Notices

19

 

 

 

Section 7.5

Waivers

20

 

 

 

Section 7.6

Headings

20

 

 

 

Section 7.7

Successors and Assigns

20

 

 

 

Section 7.8

No Third Party Beneficiaries

20

 

 

 

Section 7.9

Governing Law

20

 

 

 

Section 7.10

Survival

20

 

 

 

Section 7.11

Counterparts

20

 

 

 

Section 7.12

Publicity

20

 

 

 

Section 7.13

Severability

21

 

 

 

Section 7.14

Further Assurances

21

 

 

 

Section 7.15

Currency

21

 

 

 

Section 7.16

Judgment Currency

21

 

 

 

Section 7.17

Termination

21

 

 

 

Section 7.18

Payment Set Aside

22

 

 

 

Section 7.19

Independent Nature of Purchasers’ Obligations and Rights

22

 

 

 

Section 7.20

Limitation of Liability

22

 

 

 

Exhibit A

List of Purchasers

31

 

 

 

Exhibit B

Form of Series A Warrant

32

 

 

 

Exhibit C

Form of Registration Rights Agreement

33

 

 

 

Exhibit D

Form of Lock-up Agreement

34

 

 

 

Exhibit E-1

Form of Escrow General Agreement

35

 

 

 

Exhibit E-2

Form of Securities Escrow Agreement

36

 

 

 

Exhibit E-3

Form of Holdback Escrow Agreement

37

 

 

 

Exhibit F

Form of Opinion of Counsel

 








--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of September
16, 2010 by and among Compass Acquisition Corporation, an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company” or
“Compass”) and each of the Purchasers of Units whose names are set forth on
Exhibit A hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).




The parties hereto agree as follows:




ARTICLE I




Purchase and Sale of Ordinary Shares and Warrants




Section 1.1

Purchase and Sale of Stock. Upon the following terms and conditions, the Company
shall issue and sell to the Purchasers and each of the Purchasers shall purchase
from the Company, Units (the “Units”), each consisting of three of the Company’s
ordinary shares, par value $0.000128 per share (the “Ordinary Shares”), and a
Series A Warrant (as defined below) to purchase thirty-five percent (35%) of the
number of Ordinary Shares purchased by such Purchasers on a post-reverse split
basis, as set forth opposite such Purchaser’s name on Exhibit A hereto. The
Company and the Purchasers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the
Securities Act.




Section 1.2

Warrants. Upon the following terms and conditions and for no additional
consideration, each of the Purchasers shall be issued Series A Warrants, in
substantially the form attached hereto as Exhibit B (the “Warrants”), to
purchase the number of Ordinary Shares set forth in such Warrant. The Warrants
shall expire five (5) years following the Closing Date, and have an initial
exercise price of $2.08 per three (3) Ordinary Shares (130% of the Purchase
Price). The Warrants shall be exercisable cashlessly beginning three (3) months
after the Ordinary Shares are listed on the Over-the-Counter Bulletin Board, the
Pink Sheets or a major stock exchange (AMEX, NASDAQ, NYSE).




Section 1.3

Warrant Shares. The Company has authorized and has reserved and covenants to
continue to reserve, free of preemptive rights and other similar contractual
rights of stockholders, a number of Ordinary Shares equal to one hundred percent
(100%) of the number of Ordinary Shares as shall from time to time be sufficient
to effect exercise of the Warrants then outstanding. Any Ordinary Shares
issuable upon exercise of the Warrants (and such shares when issued) are herein
referred to as the “Warrant Shares”. The Ordinary Shares purchased herein and
the Warrant Shares are sometimes collectively referred to as the “Shares” and
the Units, together with the component parts of the Units being the Ordinary
Shares and the Warrants, and together with the Shares issuable upon the exercise
of the Warrants are collectively referred to herein as the “Securities”.




Section 1.4

Purchase Price and Closing. Subject to the terms and conditions hereof, the
Company agrees to issue and sell to each of the Purchasers and, each Purchaser,
severally and not jointly, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
agrees to purchase the number of Units set forth opposite each such Purchaser’s
name on Exhibit A hereto at a price of $1.60 per Unit (the “Purchase Price”).
The closing(s) of the purchase and sale of the Units to be acquired by the
Purchasers from the Company under this Agreement shall take place at the offices
of Ellenoff Grossman & Schole LLP, 150 East 42nd Street, 11th Floor, New York,
NY 10017 (each a “Closing” and the first Closing, the “Initial Closing”). There
shall be no required minimum amount required for the Initial Closing and no
maximum number of Units which may be sold in this Offering, provided however,
the Company, at its sole discretion, may at any time set a maximum amount of
Units to be sold in this offering. Subject to the terms and conditions set forth
in this Agreement, the date and time of a Closing shall be a Closing Date (or
such later date as is mutually agreed to by the Company and Maxim Group LLC, as
the Placement Agent of this offering), provided, that all of the conditions set
forth in Article IV hereof and applicable to a Closing shall have been fulfilled
or waived in accordance herewith (each a “Closing Date” and the date of the
Initial Closing, the “Initial Closing Date”). Subject to the terms and
conditions of this Agreement, at a Closing the Company shall deliver or cause to
be delivered to each Purchaser (x) a certificate for the number of Ordinary
Shares set forth opposite the name of such Purchaser on Exhibit A hereto, (y)
its Warrants to purchase such number of Ordinary Shares as is set forth opposite
the name of such Purchaser on Exhibit A attached hereto and (z) any other
documents required to be delivered pursuant to Article IV hereof. At a Closing,
each Purchaser shall deliver its Purchase Price by wire transfer to the escrow
account pursuant to the Escrow General Agreement (as hereafter defined).





1




--------------------------------------------------------------------------------

ARTICLE II




Representations and Warranties




Section 2.1

Representations and Warranties of the Company. The Company hereby represents and
warrants to the Purchasers on behalf of itself and its subsidiaries, as of the
date hereof and each Closing Date (except as set forth on the Schedule of
Exceptions attached hereto with each numbered Schedule corresponding to the
section number herein), as follows:




(a)

Organization, Good Standing and Power. The Company and each of its subsidiaries
is a corporation or other entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization (as applicable) and has the requisite corporate
power to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted. Except as set forth on Schedule 2.1(a),
the Company and each such Subsidiary (as defined in Section 2.1(g) hereof) is
duly qualified to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect (as defined in Section 2.1(c) hereof). Neither the Company nor
any subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.




(b)

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and perform this Agreement, the Registration Rights
Agreement in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), the Lock-Up Agreement (as defined in Section 3.12 hereof) in the
form attached hereto as Exhibit D, the Escrow Agreement by and among the
Company, the Purchasers and the escrow agent named therein, dated as of the date
hereof, substantially in the form of Exhibit E-1 attached hereto (the “Escrow
General Agreement”), the Securities Escrow Agreement by and among the Company,
the Purchasers, the Principal Stockholder (as hereinafter defined) and the
escrow agent named therein, dated as of the date hereof, substantially in the
form of Exhibit E-2 attached hereto (the “Securities Escrow Agreement”) and the
Holdback Escrow Agreement by and among the Company, the Purchasers and the
escrow agent named therein, dated as of the date hereof, substantially in the
form of Exhibit E-3 attached hereto (the “Holdback Escrow Agreement”, together
with the Escrow General Agreement and the Securities Escrow Agreement, the
“Escrow Agreements”) and the Warrants (collectively, the “Transaction
Documents”) and to issue and sell the Units, the Ordinary Shares and the
Warrants in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required other than the proposals as set forth in that certain preliminary
information statement on Schedule 14C dated, August 6, 2010 (the “Schedule
14C”). This Agreement has been duly executed and delivered by the Company. The
other Transaction Documents will have been duly executed and delivered by the
Company at the Closing. Each of the Transaction Documents constitutes, or shall
constitute when executed and delivered, and complied with by all parties
thereto, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.




(c)

Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof is set forth on
Schedule 2.1(c) hereto. All of the outstanding Ordinary Shares have been duly
and validly authorized. Except as contemplated by the Transaction Documents or
as set forth on Schedule 2.1(c) hereto, no Ordinary Shares are entitled to
preemptive rights or registration rights and there are no outstanding options,
warrants, scrip, rights to subscribe to, call or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company. Except as contemplated by the Transaction
Documents, there are no contracts, commitments, understandings, or arrangements
by which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company except the conversion of the Company’s
outstanding preferred stock into common stock as described in the Company’s
Schedule 14C. Except as contemplated by the Transaction Documents or as set
forth on Schedule 2.1(c) hereto, the Company is not a party to any agreement
granting registration or anti-dilution rights to any Person (as such term is
defined in the Registration Rights Agreement) with respect to any of its equity
or debt securities. Except as contemplated by the Transaction Documents, the
Company is not a party to, and it has no knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. The
offer and sale of all capital stock, convertible securities, rights, warrants,
or options of the Company issued prior to the Closing complied with all
applicable Federal and state securities laws, and no stockholder has a right of
rescission or claim for damages with respect thereto which would have a Material
Adverse Effect (as defined below). The Company has furnished or made available
to the Purchasers true and correct copies of the Company’s Memorandum and
Articles of Association as in effect on the date hereof (the “Articles”). For
the purposes of this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, operations, properties, prospects or financial
condition of the Company and its subsidiaries individually, or in the aggregate
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its obligations under this Agreement in any material respect.





2




--------------------------------------------------------------------------------



(d)

Issuance of Shares. The Units, the Ordinary Shares and the Warrants to be issued
at the Closing have been duly authorized by all necessary corporate action and
the Ordinary Shares and Warrant Shares, when paid for or issued in accordance
with the terms hereof, shall be validly issued and outstanding, fully paid and
nonassessable. When the Warrant Shares are issued in accordance with the terms
of the Warrants, such shares will be validly issued and outstanding, fully paid
and nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Ordinary Shares.




(e)

No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Company’s Articles, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
liens, accelerations, cancellations and violations as would not, individually or
in the aggregate, have a Material Adverse Effect. Other than as disclosed on
Schedule 2.1(e), the business of the Company and its subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect. The Company is not
required under Federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents, or issue and sell the
Ordinary Shares, the Warrants and the Warrant Shares in accordance with the
terms hereof or thereof (other than (x) any consent, authorization or order that
has been obtained as of the date hereof, (y) any filing or registration that has
been made as of the date hereof or (z) any filings which may be required to be
made by the Company with the Commission or state securities administrators
subsequent to the Closing).




(f)

Commission Documents, Financial Statements. Since December 4, 2006, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the Commission pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”). The Company has not provided to the
Purchasers any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement or other
than pursuant to a non-disclosure or confidentiality agreement signed by the
Purchasers. A current report on Form 8-K or Form 6-K, as applicable, (the
“Current Report”) is required to be and shall be filed by the Company within
four (4) business days after the Closing Date to disclose the Transaction
Documents, transactions related thereto. For the purposes hereof, “Business Day”
means any day which banks in the State of New York shall be open for business.
At the time of the respective filings, the Commission Documents previously filed
complied and, in the case of the Current Report, will comply, in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents. As of their respective
filing dates, none of the Commission Documents (or, in the case of the Current
Report will contain) any untrue statement of a material fact; and none omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).





3




--------------------------------------------------------------------------------



(g)

Subsidiaries. Schedule 2.1(g) hereto sets forth each subsidiary of the Company,
showing the jurisdiction of its incorporation or organization and showing the
percentage of ownership of each subsidiary. A true and correct organizational
chart of the Company and its subsidiaries is included as Schedule 2.1(g). For
the purposes of this Agreement, “subsidiary” shall mean any corporation or other
entity of which at least a majority of the securities or other ownership
interests having ordinary voting power (absolutely or contingently) for the
election of directors or other persons performing similar functions are at the
time owned directly or indirectly by the Company and/or any of its other
subsidiaries. All of the outstanding shares of capital stock of each subsidiary
have been duly authorized and validly issued, and are fully paid and
nonassessable. Other than as contemplated by the Transaction Documents, there
are no outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Other than as contemplated by
the Transaction Documents, neither the Company nor any subsidiary is subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Neither the Company nor any subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any subsidiary. The Company and its subsidiaries, as
applicable, each have the unrestricted right to vote, and (subject to
limitations or restrictions imposed by applicable law) to receive dividends and
distributions on, all capital securities of its subsidiaries as owned by the
Company or any such subsidiary, as the case may be. Except as disclosed on
Schedule 2.1(g), the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, nonassessable and free of preemptive and
similar rights to subscribe for or purchase securities.




(h)

No Material Adverse Effect. Other than as disclosed on Schedule 2.1(h) or in a
Commission Document, since December 31, 2009, neither the Company nor any of its
subsidiaries has experienced or suffered any Material Adverse Effect.




(i)

No Undisclosed Liabilities. Other than as disclosed on Schedule 2.1(i) or in
that certain Current Report of the Company filed with the Commission on May 28,
2010 as amended by Amendment No. 1 to Form 8-K on Form 8-K/A filed with the
Commission on June 3, 2010 (the “Comprehensive 8-K”) neither the Company nor any
of its subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than those incurred in the ordinary course of the Company’s
or its subsidiaries’ respective businesses since December 31, 2009 and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.




(j)

No Undisclosed Events or Circumstances. To the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.




(k)

Indebtedness. Other than as disclosed on Schedule 2.1(k), the financial
statements filed by the Company with the Commission in the Comprehensive 8-K
(the “Financial Statements”) set forth all outstanding secured and unsecured
Indebtedness (as defined below) of the subsidiaries of the Company on a
consolidated basis, or for which the subsidiaries of the Company have
commitments as of the date of such Financial Statements or any subsequent period
that would require disclosure. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $100,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Except as set forth in
Schedule 2.1(k), neither the Company nor any subsidiary is in default with
respect to any Indebtedness.




(l)

Title to Assets. Other than as disclosed on Schedule 2.1(l), each of the Company
and its subsidiaries has good and marketable title to (i) all properties and
assets purportedly owned or used by them as reflected in the Financial
Statements, (ii) all properties and assets necessary for the conduct of their
business as currently conducted, and (iii) all of its real and personal property
reflected in the Financial Statements free and clear of any Lien. All leases of
the Company and each of its subsidiaries are valid and subsisting and in full
force and effect.





4




--------------------------------------------------------------------------------



(m)

Actions Pending. There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or any other proceeding (an “Action”)
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary that (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the Securities or (ii)
except as disclosed in the Commission Documents, could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
subsidiary, nor to the knowledge of the Company or any subsidiary, any director
or officer thereof (in his or her capacity as such), is or has been the subject
of any Action involving a claim of violation of or liability under U.S. federal
or state securities laws or a claim of breach of fiduciary duty, except as
disclosed in the Commission Documents. There has not been, and to the knowledge
of the Company, there is not pending or contemplated any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such). The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any subsidiary under the Exchange Act or the
Securities Act.




(n)

Compliance with Law. Other than as disclosed on Schedule 2.1(n), the business of
the Company and the subsidiaries has been and is presently being conducted in
material compliance with all applicable federal, state and local governmental
laws, rules, regulations and ordinances. The Company and each of its
subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business in all material respects as now being conducted by it
unless the failure to possess such franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
reasonably be expected to result in a Material Adverse Effect.




(o)

Taxes. The Company and each of the subsidiaries has accurately prepared and
filed all federal, state, foreign and other tax returns required by law to be
filed by it, has paid or made provisions for the payment of all taxes shown to
be due and all additional assessments, and adequate provisions have been and are
reflected in the financial statements of the Company and the subsidiaries for
all current taxes and other charges to which the Company or any subsidiary is
subject and which are not currently due and payable. None of the federal income
tax returns of the Company or any subsidiary have been audited by the Internal
Revenue Service. There are no pending assessments, asserted deficiencies or
claims for additional taxes that have not been paid. The reserves for taxes, if
any, reflected in the Commission Documents are adequate, and there are no Liens
for taxes on any property or assets of the Company and any of its subsidiaries
(other than Liens for taxes not yet due and payable). There have been no audits
or examinations of any tax returns by any governmental body, and the Company or
its subsidiaries have not received any notice that such audit or examination is
pending or contemplated. No claim has been made by any governmental body in a
jurisdiction where the Company or any of its Subsidiaries does not file tax
returns that it is or may be subject to taxation by that jurisdiction. To the
knowledge of the Company, no state of facts exists or has existed which would
constitute grounds for the assessment of any penalty or any further tax
liability beyond that shown on the respective tax returns. There are no
outstanding agreements or waivers extending the statutory period of limitation
for the assessment or collection of any tax. Neither the Company nor any of its
subsidiaries is a party to any tax-sharing agreement or similar arrangement with
any other Person. The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4.




(p)

Certain Fees. Except as set forth on Schedule 2.1(p) hereto, no brokers fees,
finders fees or financial advisory fees or commissions will be payable by the
Company or any subsidiary or any Purchaser with respect to the transactions
contemplated by this Agreement and the other Transaction Documents.




(q)

Disclosure. Except as set forth in Schedule 2.1(q), neither this Agreement nor
the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchasers by or on behalf of the Company or any subsidiary in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, taken as a whole and in
the light of the circumstances under which they were made herein or therein, not
false or misleading.




(r)

Operation of Business. The Company and each of the subsidiaries owns or has the
lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, and all rights with
respect to the foregoing, which are necessary for the conduct of its business as
now conducted without any conflict with the rights of others, except where the
failure to so own or possess would not have a Material Adverse Effect.





5




--------------------------------------------------------------------------------



(s)

Environmental Compliance. Since their inception, neither the Company, nor any of
its subsidiaries have been, in violation of any applicable law relating to the
environment or occupational health and safety, where such violation would have a
material adverse effect on the business or financial condition of any of the
Company and its subsidiaries. The Company and its subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws, whether domestic or foreign, including provincial, city,
municipal and other laws, relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Other than as
disclosed on Schedule 2.1(s), the Company and each of its subsidiaries are also
in compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws. There are no past or present events, conditions,
circumstances, incidents, Actions, acts or omissions relating to or in any way
affecting the Company or its subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance where, in each of the
foregoing clauses (i) and (ii), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.




(t)

Books and Record Internal Accounting Controls. Except as otherwise disclosed in
the Comprehensive 8-K, the books and records of the Company and its subsidiaries
accurately reflect in all material respects the information relating to the
business of the Company and the subsidiaries, the location and collection of
their assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company or any subsidiary.




(u)

Material Agreements. The Company has provided to the Lead Purchaser or its
counsel a copy of any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company or any
subsidiary is a party to, that a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement on Form S-1
(collectively, the “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act. The Company and each of its
subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect. Except as
restricted under applicable laws and regulations, the incorporation documents or
the Transaction Documents, no written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement of the Company or of any subsidiary
limits or shall limit the payment of dividends on the Company’s Ordinary Shares.




(v)

Transactions with Affiliates. Except as set forth in the Comprehensive 8-K or in
the Transaction Documents there are no loans, leases, agreements, contracts,
royalty agreements, management contracts or arrangements or other continuing
transactions between (a) the Company or any subsidiary on the one hand, and (b)
on the other hand, any officer, employee, consultant or director of the Company,
or any of its subsidiaries, or any person owning any capital stock of the
Company or any subsidiary or any member of the immediate family of such officer,
employee, consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder. To the Company’s knowledge, no employee, officer or director of
the Company or any of its subsidiaries has any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation that
competes with the Company. To the Company’s knowledge, no member of the
immediate family of any officer or director of the Company is directly or
indirectly interested in any Material Agreement and there are no amounts owed
(cash and stock) to officers, directors and consultants (salary, bonuses or
other forms of compensation).





6




--------------------------------------------------------------------------------



(w)

Securities Act of 1933. Assuming the accuracy of the representations of the
Purchasers set forth in Section 2.2 (d)-(h) hereof, the Company, to its
knowledge, has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and sale of the Units
hereunder. Neither the Company nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
Units, the Ordinary Shares, the Warrants or similar securities to, or solicit
offers with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Units, the Ordinary
Shares and the Warrants in violation of the registration provisions of the
Securities Act and applicable state securities laws, and neither the Company nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of any of the Units, the Ordinary Shares and the Warrants.




(x)

Governmental Approvals. Except for the filing of any notice prior or subsequent
to the Closing Date that may be required under applicable state and/or Federal
securities laws (which if required, shall be filed on a timely basis), including
the filing of a Form D and a registration statement or statements pursuant to
the Registration Rights Agreement, no authorization, consent, approval, license,
exemption of, filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, is or
will be necessary for, or in connection with, the execution or delivery of the
Units, the Ordinary Shares and the Warrants, or for the performance by the
Company of its obligations under the Transaction Documents.




(y)

Employees. Except as disclosed on Schedule 2.1(y), neither the Company nor any
subsidiary has any collective bargaining arrangements or agreements covering any
of its employees. Except as disclosed in the Comprehensive Form 8-K, neither the
Company nor any subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such subsidiary required to be disclosed
in the Commission Documents or on the Comprehensive Form 8-K that is not so
disclosed. Except as disclosed in the Comprehensive 8-K, no officer, consultant
or key employee of the Company or any subsidiary whose termination, either
individually or in the aggregate, would have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
subsidiary. Except as set forth in the Comprehensive 8-K, the Company and its
subsidiaries have no policy, practice, plan or program of paying severance pay
or any form of severance compensation in connection with the termination of
employment services. Each Person who performs services for the Company or any of
its subsidiaries has been, and is, properly classified by the Company or its
subsidiaries as an employee or an independent contractor (or its equivalent in
the People’s Republic of China (“PRC”)).




(z)

Absence of Certain Developments. Except as disclosed on Schedule 2.1(z), since
December 31, 2009, neither the Company nor any subsidiary has:




(i)

issued any stock, bonds or other corporate securities or any rights, options or
warrants with respect thereto;




(ii)

borrowed any amount or incurred or become subject to any liabilities (absolute
or contingent) except current liabilities incurred in the ordinary course of
business which are comparable in nature and amount to the current liabilities
incurred in the ordinary course of business during the comparable portion of its
prior fiscal year, as adjusted to reflect the current nature and volume of the
Company’s or such subsidiary’s business;




(iii)

discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;




(iv)

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;




(v)

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, except in the ordinary course of business;




 

(vi)

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;




(vii)

suffered any substantial losses or waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;




(viii)

made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;





7




--------------------------------------------------------------------------------



(x)

entered into any other material transaction, whether or not in the ordinary
course of business;




(xi)

made charitable contributions or pledges in excess of $10,000;




(xii)

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;




(xiii)

experienced any material problems with labor or management in connection with
the terms and conditions of their employment;




(xiv)

effected any two or more events of the foregoing kind which in the aggregate
would be material to the Company or its subsidiaries; or




(xv)

entered into an agreement, written or otherwise, to take any of the foregoing
actions.




(aa)

Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. To the Company’s knowledge, the Company is
not a “holding company” or a “public utility company” as such terms are defined
in the Public Utility Holding Company Act of 1935, as amended. To the Company’s
knowledge, the Company is not, and as a result of and immediately upon the
Closing will not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended. The Company is not and has never been a United States (“U.S.”) real
property holding corporation within the meaning of Section 897 of the U.S.
Internal Revenue Code of 1986, as amended the (“Code”).




(bb)

ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Units, the Ordinary
Shares and the Warrants will not involve any transaction which is subject to the
prohibitions of Section 406 of the Employment Retirement Income Security Act of
1974, as amended (“ERISA”) or in connection with which a tax could be imposed
pursuant to Section 4975 of the Code, provided, that, if any of the Purchasers,
or any person or entity that owns a beneficial interest in any of the
Purchasers, is an “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA) with respect to which the Company is a “party in interest”
(within the meaning of Section 3(14) of ERISA), the requirements of Sections
407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this Section
2.1(bb), the term “Plan” shall mean an “employee pension benefit plan” (as
defined in Section 3 of ERISA) which is or has been established or maintained,
or to which contributions are or have been made, by the Company or any
subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.




(cc)

Dilutive Effect. The Company understands and acknowledges that it has an
obligation to issue the Warrant Shares upon the exercise of the Warrants in
accordance with this Agreement and the Warrants regardless of the dilutive
effect that such issuance may have on the ownership interest of other
stockholders of the Company.




(dd)

No Integrated Offering. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Units pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Units
pursuant to Rule 506 under the Securities Act, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of Units to be integrated with other offerings. The Company does not
have any registration statement pending before the Commission or currently under
the Commission’s review and, except as contemplated under the Transaction
Documents and its share exchange transaction with Tsing Da Century Education
Technology, Co. Ltd., the Company has not offered or sold any of its equity
securities or debt securities convertible into Ordinary Shares.





8




--------------------------------------------------------------------------------



(ee)

Independent Nature of Purchasers. The Company acknowledges that the obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Transaction Documents. The Company acknowledges that the decision of each
Purchaser to purchase securities pursuant to this Agreement has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries
which may have been made or given by any other Purchaser or by any agent or
employee of any other Purchaser, and no Purchaser or any of its agents or
employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers but only such
Purchaser and the other Purchasers have retained their own individual counsel
with respect to the transactions contemplated hereby. The Company acknowledges
that it has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by the Purchasers.




(ff)

Transfer Agent. The Company has retained Action Stock Transfer Corp. (the
“Transfer Agent”) as its transfer agent. Such transfer agent is eligible to
transfer securities via Depository Trust Company (“DTC”) and Deposit Withdrawal
Agent Commission (“DWAC”) and will accept the Irrevocable Transfer Agent
Instructions (as defined below).




(gg)

No Additional Agreements. Neither the Company nor any of its subsidiaries has
any agreement or understanding with any Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.




(hh)

Foreign Corrupt Practices Act. None of the Company nor any of its subsidiaries
nor to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any of its subsidiaries, has, directly or indirectly, (i) used
any funds, or will use any proceeds from the sale of the Units, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company, or any subsidiary of the
Company (or made by any Person acting on their behalf of which the Company is
aware) or any members of their respective management which is in violation of
any applicable law, or (iv) has violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder which was applicable to the Company or any of its
subsidiaries.




(ii)

PFIC. To the Company’s knowledge, none of the Company or any of its subsidiaries
is or intends to become a “passive foreign investment company” within the
meaning of Section 1297 of the Code.




(jj)

OFAC. None of the Company or any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee, Affiliate or Person acting
on behalf of any of the Company or any of its subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Units, or lend, contribute or
otherwise make available such proceeds to any subsidiary of the Company, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.





9




--------------------------------------------------------------------------------



(kk)

Intellectual Property. The Company and the subsidiaries have, or have rights to
use, all U.S., PRC or other foreign patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights (collectively, the “Intellectual Property Rights”) that are
necessary or material for use in connection with their respective businesses as
described in the Comprehensive 8-K and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
subsidiary violates or infringes upon the rights of any Person. Except as set
forth in the Commission Documents to the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. Each
employee, consultant and contractor who has had access to such information that
the Company deems to be confidential information (the “Confidential
Information”) which is necessary for the conduct of Company’s and each of its
subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information. Except under confidentiality
obligations, there has been no material disclosure of any of the Company’s or
its subsidiaries’ Confidential Information to any third party.




(ll)

Consultation with Auditors. The Company has furnished its independent auditors
with complete copies of the Transaction Documents.




(mm)

Solvency. The Company has not (a) made a general assignment for the benefit of
creditors; (b) filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition by its creditors; (c) suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets; (d)
suffered the attachment or other judicial seizure of all, or substantially all,
of its assets; (e) admitted in writing its inability to pay its debts as they
come due; or (f) made an offer of settlement, extension or composition to its
creditors generally.




(nn)

Money Laundering Laws. The operations of each of the Company or any of its
subsidiaries are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder, all applicable governmental bodies of the PRC and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental body (collectively, the “Money Laundering Laws”) and no Action,
suit or proceeding by or before any PRC court or PRC governmental body or any
arbitrator involving the Company and/or any subsidiary with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.




(oo)

Sarbanes Oxley. As, if and when required under the Sarbanes-Oxley Act, the
Company and the its subsidiaries will (i) design internal controls over
financial reporting, or cause such internal controls over financial reporting
(as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) to be designed under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP (ii) design disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
cause such disclosure controls and procedures to be designed under its
supervision to ensure that information required to be disclosed by the Company
in the reports it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms (iii) evaluate the effectiveness of the Company’s
disclosure controls and procedures as of the end of the each quarterly period as
required under Sarbanes-Oxley (each an “Evaluation Date”) and (iv) present in
its periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.




(pp)

Off-Balance Sheet Arrangements. There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in the Commission
Documents and is not so disclosed.




(qq)

Representations and Warranties Relating to the PRC Subsidiaries. Except as
described on Schedule 2.1(qq):




(i)

The constitutional documents of the subsidiaries that have been established
under the laws of the PRC (the “PRC Subsidiaries”) are valid and have been duly
approved by and registered with the relevant PRC Governmental Bodies.




(ii)

All material consents, approvals, authorizations or licenses requisite under
legal requirements of the PRC for the due and proper establishment and operation
of each PRC Subsidiary have been duly obtained from the relevant PRC
governmental bodies and are in full force and effect.




(iii)

All filings and registrations with the PRC governmental bodies required in
respect of each PRC Subsidiary and its capital structure and operations
including, without limitation, the registration with the PRC Ministry of
Commerce or its local counterpart, the China Securities Regulatory Commission,
the State Administration of Industry and Commerce or their respective local
divisions, the State Administration of Foreign Exchange, applicable PRC tax
bureau and customs authorities have been duly completed in accordance with the
relevant PRC Legal Requirements, except where the failure to complete such
filings and registrations does not, and would not, individually or in the
aggregate, have a Material Adverse Effect.





10




--------------------------------------------------------------------------------



(iv)

Each PRC Subsidiary has complied with all relevant legal requirements of the PRC
regarding the contribution and payment of its registered share capital, the
payment schedule of which has been approved by the relevant PRC governmental
bodies. There are no outstanding commitments made by the Company or any
subsidiary (or any of their shareholders) to sell any equity interest in each
PRC Subsidiary. All of the registered capital of each PRC Subsidiary has been
contributed, such contribution has been duly verified by a certified accountant
registered in the PRC and the accounting firm employing such accountant, and the
report of the certified accountant evidencing such verification has been
registered with the relevant governmental body. There are no resolutions pending
to increase the registered capital of any PRC Subsidiary. There are no
outstanding rights of, or commitments made by, the Company or any subsidiary to
sell any equity interest in any PRC Subsidiary, or by any of the other
shareholders of any PRC Subsidiary to sell any equity interest in such PRC
Subsidiary. To the extent that any direct or indirect shareholder of the Company
(including the founder) or any of its subsidiaries is subject to the
jurisdiction of Circular 75 issued by the PRC State Administration of Foreign
Exchange on October 21, 2005, including any amendment, implementing rules, or
official interpretation thereof or any replacement, successor or alternative
legislation having the same subject matter thereof (collectively “Circular 75”),
each such shareholder has complied in all respects with Circular 75 and any
related requirement of law, including without limitation, the completion of any
applicable foreign exchange registration, settlement or remittance requirement
therein.




(v)

No PRC Subsidiary has received any letter or notice from any relevant PRC
governmental body notifying it of revocation of any licenses or qualifications
issued to it or any subsidy granted to it by any PRC governmental body for
non-compliance with the terms thereof or with applicable PRC legal requirements,
or the lack of compliance or remedial actions in respect of the activities
carried out by each PRC Subsidiary, except such revocation as does not, and
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.




(vi)

Each PRC Subsidiary has, to its knowledge, conducted its business activities
within the permitted scope of business and with all requisite licenses and
approvals granted by PRC Governmental Bodies.




(vii)

As to licenses, approvals and government grants and concessions requisite or
material for the conduct of any material part of each PRC Subsidiary’s business
which is subject to periodic renewal, the Company has no knowledge of any
reasons related to any PRC Subsidiary for which such requisite renewals will not
be granted by the relevant PRC governmental bodies.




(viii)

With regard to employment and staff or labor, each PRC Subsidiary has complied
with all applicable Legal Requirements of the PRC in all material respects,
including without limitation, those pertaining to welfare funds, social
benefits, medical benefits, insurance, retirement benefits, pensions or the
like, other than such non-compliance that do not, and would not, individually or
in the aggregate, have a Material Adverse Effect.




(rr)

Equity Transfer Agreement. The Company has obtained an amendment of that certain
Equity Transfer Agreement, dated May 11, 2010 to relieve the Company from the
obligation to complete an initial public offering pursuant to such agreement.




Section 2.2

Representations and Warranties of the Purchasers. Each Purchaser hereby,
severally, but not jointly, makes the following representations and warranties
to the Company as of the date hereof and the Closing Date, with respect solely
to itself and not with respect to any other Purchaser:




(a)

Organization and Good Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, partnership or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.




(b)

Authorization and Power. Each Purchaser has the requisite power and authority to
enter into and perform this Agreement and each of the other Transaction
Documents to which such Purchaser is a party and to purchase the Units,
consisting of the Ordinary Shares and Warrants, being sold to it hereunder. The
execution, delivery and performance of this Agreement and each of the other
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate, partnership or limited
liability company action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, partners, members, or
managers, as the case may be, is required. This Agreement and each of the other
Transaction Documents to which such Purchaser is a party has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
hereof.





11




--------------------------------------------------------------------------------



(c)

No Conflicts. The execution, delivery and performance of this Agreement and each
of the other Transaction Documents to which such Purchaser is a party and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other Transaction Document to
which such Purchaser is a party or to purchase the Units, Ordinary Shares or
acquire the Warrants in accordance with the terms hereof.




(d)

Acquisition for Investment. Each Purchaser is acquiring the Units, and the
underlying Ordinary Shares and the Warrants solely for its own account for the
purpose of investment and not with a view to or for sale in connection with
distribution. Each Purchaser does not have a present intention to sell the
Units, Ordinary Shares or the Warrants, nor a present arrangement (whether or
not legally binding) or intention to effect any distribution of the Units,
Ordinary Shares or the Warrants to or through any person or entity; provided,
however, that by making the representations herein and subject to Section 2.2(h)
below, such Purchaser does not agree to hold the Units, Ordinary Shares or the
Warrants for any minimum or other specific term and reserves the right to
dispose of the Units, Ordinary Shares or the Warrants at any time in accordance
with Federal and state securities laws applicable to such disposition. Each
Purchaser acknowledges that it is able to bear the financial risks associated
with an investment in the Units, Ordinary Shares and the Warrants and that it
has been given full access to such records of the Company and the subsidiaries
and to the officers of the Company and the subsidiaries and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. Each Purchaser further acknowledges that such Purchaser
understands the risks of investing in companies domiciled and/or which operate
primarily in the PRC and that the purchase of the Units, Ordinary Shares and
Warrants involves substantial risks.




(e)

Status of Purchasers. Each Purchaser is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer, nor an affiliate of a
broker-dealer.




(f)

Opportunities for Additional Information. Each Purchaser acknowledges (i) it has
had access to all Commission Documents and the opportunity to review all
Commission Documents and (ii) that such Purchaser has had the opportunity to ask
questions of and receive answers from, or obtain additional information from,
the executive officers of the Company concerning the financial and other affairs
of the Company. In making the decision to invest in the Company and its
business, each Purchaser hereby acknowledges that such Purchaser has relied
solely upon the Commission Documents and this Agreement.




(g)

No General Solicitation. Each Purchaser acknowledges that the Units were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.




(h)

Rule 144. Such Purchaser understands that the Units, Ordinary Shares and Warrant
Shares must be held indefinitely unless such securities are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
acknowledges that such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. Such Purchaser understands
that to the extent that Rule 144 is not available, such Purchaser will be unable
to sell any Company securities without either registration under the Securities
Act or the existence of another exemption from such registration requirement.




(i)

General. Such Purchaser understands that the Units are being offered and sold in
reliance on a transactional exemption from the registration requirements of
Federal and state securities laws and the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Units.




(j)

Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Units or any of its underlying
securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
hereunder.





12




--------------------------------------------------------------------------------



(k)

Trading Activities. Each Purchaser agrees that it has not, directly or
indirectly, engaged in any short sales with respect to the Ordinary Shares for a
period of three (3) months prior to the Closing Date.




(l)

Brokers. Other than the Placement Agent, each Purchaser has no knowledge of any
brokerage or finder’s fees or commissions that are or will be payable by the
Company or any subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person or entity with
respect to the transactions contemplated by this Agreement.




ARTICLE III




Covenants




The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).




Section 3.1

Securities Compliance. The Company shall notify the Commission in accordance
with its rules and regulations, of the transactions contemplated by any of the
Transaction Documents, including filing a Form D with respect to the Units, the
Ordinary Shares, Warrants, Ordinary Shares and Warrant Shares as required under
Regulation D and applicable “blue sky” laws, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Units, the Ordinary
Shares, the Warrants, Conversion Shares and the Warrant Shares to the Purchasers
or subsequent holders.




Section 3.2

Registration and Listing. The Company shall (a) comply in all respects with its
reporting and filing obligations under the Exchange Act, (b) comply with all
requirements related to any registration statement filed pursuant to the
Registration Rights Agreement, and (c) not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend its reporting and filing obligations under
the Exchange Act or Securities Act except as permitted under the Transaction
Documents. Subject to the terms of the Transaction Documents, the Company
further covenants that it will take such further action as the Purchasers may
reasonably request, all to the extent required from time to time to enable the
Purchasers to sell the Ordinary Shares and Warrant Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.




Section 3.3

Compliance with Laws. The Company shall comply, and cause each subsidiary to
comply in all material respects, with all applicable laws, rules, regulations
and orders.




Section 3.4

Keeping of Records and Books of Account. The Company shall keep and cause each
subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.




Section 3.5

Other Agreements. The Company shall not enter into any agreement the terms of
which would restrict or impair the ability of the Company or any subsidiary to
perform its or their respective obligations under any Transaction Document.




Section 3.6

Use of Proceeds. The net proceeds from the sale of the Units hereunder shall be
used by the Company for working capital and general corporate purposes and not
to (a) redeem any Ordinary Shares or securities convertible, exercisable or
exchangeable into Ordinary Shares, (b) pay off any Indebtedness other than
Indebtedness incurred in the ordinary course of business, (c) pay any special
bonuses or other special compensation to its employees that is not consistent
with past practices, or (d) to settle any outstanding litigation.




Section 3.7

Reservation of Shares. So long as any of the Warrants remain outstanding, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than one hundred percent (100%) of
the aggregate number of Ordinary Shares needed to provide for the issuance of
the Warrant Shares.




Section 3.8

Reporting Status. So long as a Purchaser beneficially owns any of the Ordinary
Shares initially sold hereunder as part of the Units (not including the Warrant
Shares), the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.





13




--------------------------------------------------------------------------------



Section 3.9

Disclosure of Transaction. The Company shall issue a press release describing
the material terms of the transactions contemplated hereby (the “Press Release”)
as soon as practicable after the Closing but in no event later than 9:00 A.M.
Eastern Time on the fourth Business Day following the Closing. The Company shall
also file a Current Report with the Commission, describing the material terms of
the transactions contemplated hereby (and attaching as exhibits thereto this
Agreement, the Registration Rights Agreement, the Securities Escrow Agreement,
form of Warrant and the Press Release) as soon as practicable following the
Closing Date but in no event more than four (4) Business Days following the
Closing Date, which Press Release and Current Report, shall be subject to prior
review and comment by counsel for the Purchasers.




Section 3.10

Disclosure of Material Information. The Company and its subsidiaries covenant
and agree that neither it nor any other person acting on its or their behalf has
provided any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information (other than with
respect to the transactions contemplated by this Agreement). The Company shall
not disclose the identity of any Purchaser in any filing with the SEC except as
required by the rules and regulations of the SEC thereunder.




Section 3.11

Pledge of Securities. The Company acknowledges and agrees that the Ordinary
Shares or Warrant Shares may be pledged by a Purchaser in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Ordinary Shares. The pledge of Ordinary Shares shall not be
deemed to be a transfer, sale or assignment of such Ordinary Shares hereunder,
and no Purchaser effecting a pledge of Ordinary Shares shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document;
provided, that a Purchaser and its pledgee shall be required to comply with the
provisions of Article V hereof in order to effect a sale, transfer or assignment
of Ordinary Shares to such pledgee. At a Purchaser’s expense, the Company hereby
agrees to execute and deliver such documentation as a pledgee of the Ordinary
Shares may reasonably request in connection with a pledge of the Ordinary Shares
to such pledgee by a Purchaser.




Section 3.12

Lock-Up Agreements. The persons listed on Schedule 3.12 attached hereto shall be
subject to the terms and provisions of a lock-up agreement in substantially one
of the forms attached as Exhibit D hereto (the “Lock-Up Agreement”), which shall
provide the manner in which certain stockholders, officers and directors of the
Company may sell, transfer or dispose of their Ordinary Shares.




Section 3.13

DTC. Not later than the Effective Date of the Registration Statement (as defined
in the Registration Rights Agreement), the Company shall cause its Ordinary
Shares to be eligible for transfer with its transfer agent pursuant to the
Depository Trust Company Automated Securities Transfer Program.




Section 3.14

Form D. The Company agrees to file a Form D with respect to the securities as
required by Rule 506 under Regulation D at the request of the Lead Purchaser and
to provide a copy thereof to the Lead Purchaser promptly after such request.




Section 3.15

No Integrated Offerings. The Company shall not make any offers or sales of any
security (other than the securities being offered or sold hereunder) under
circumstances that would require registration of the securities being offered or
sold hereunder under the Securities Act.




Section 3.16

No Manipulation of Price. The Company will not take, directly or indirectly, any
action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.




Section 3.17

Reserved.




Section 3.18

Reserved.




Section 3.19

Future Priced Securities. During the six months following the Closing Date, the
Company shall not issue any “Future Priced Securities” as such term is described
by NASD IM-4350-1.




Section 3.20

Reserved.




Section 3.21

Reserved.




Section 3.22

Holdback Escrow. In addition, the parties acknowledge that Five Hundred Twenty
Thousand Dollars ($520,000) of the Purchase Price funded on the Initial Closing
Date shall be deposited in an escrow account and released pursuant to the terms
as set forth in the Holdback Escrow Agreement.





14




--------------------------------------------------------------------------------



Section 3.23

VIE. So long as a Purchaser beneficially owns any of the Ordinary Shares
initially sold hereunder as part of the Units (not including the Warrant
Shares), the Company shall take all reasonable action to insure that the PRC
Subsidiaries continue to be reflected as variable interest entities of the
Company.




ARTICLE IV




CONDITIONS




Section 4.1

Conditions Precedent to the Obligation of the Company to Sell the Units. The
obligation hereunder of the Company to issue and sell the Units, and the
underlying Ordinary Shares and the Warrants to the Purchasers is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.




(a)

Accuracy of Each Purchaser’s Representations and Warranties. The representations
and warranties of each Purchaser in this Agreement and each of the other
Transaction Documents to which such Purchaser is a party shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.




(b)

Performance by the Purchasers. Each Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing.




(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.




(d)

Delivery of Purchase Price. The Purchase Price for the Units shall have been
delivered to the escrow agent pursuant to the Escrow General Agreement.




(e)

Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are parties shall have been duly executed and delivered by the
Purchasers to the Company.




Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Purchase the Units.
The obligation hereunder of each Purchaser to acquire and pay for the Units is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for each Purchaser’s sole
benefit and may be waived by such Purchaser at any time in its sole discretion.




(a)

Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all respects as of the date
when made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all respects as of such date.




(b)

Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.




(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.




(d)

No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.




(e)

Opinions of Counsel, Etc. At the Closing, the Purchasers shall have received an
opinion of Cayman Islands counsel to the Company, and such other certificates
and documents as the Purchasers or its counsel shall reasonably require incident
to the Closing. Four (4) days prior to Closing, the Purchasers shall have
received an opinion of PRC counsel to the PRC Subsidiaries, and such other
matters as the Purchasers may reasonably request.





15




--------------------------------------------------------------------------------



(f)

Registration Rights Agreement. On the Closing Date, the Company shall have
executed and delivered the Registration Rights Agreement to each Purchaser.

 

(g)

Certificates. The Company shall have delivered irrevocable instructions to the
Transfer Agent instructing the Transfer Agent to deliver, on an expedited basis,
certificates (in such denominations as such Purchaser shall request) for the
Ordinary Shares to such address set forth next to each Purchasers’ name on
Exhibit A with respect to the Closing. The Company shall deliver to each
Purchaser an electronic copy of the Warrants being acquired by such Purchaser at
the Closing, and on an expedited basis, deliver original Warrant certificates to
such address set forth next to each Purchasers’ name on Exhibit A with respect
to the Closing.




(h)

Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).




(i)

Reservation of Shares. As of the Closing Date, the Company shall have reserved
out of its authorized and unissued Ordinary Shares, solely for the purpose the
exercise of the Warrants, a number of Ordinary Shares equal to one hundred
percent (100%) of the aggregate number of Warrant Shares issuable upon exercise
of the number of Warrants issued or to be issued pursuant to this Agreement.




(j)

Lock-Up Agreements. As of the Closing Date, the persons listed on Schedule 3.12
hereto shall have delivered to the Purchasers fully executed Lock-Up Agreements
in the form of Exhibit D, respectively, attached hereto.




(k)

Secretary’s Certificate. The Company shall have delivered to such Purchaser a
secretary’s certificate, dated as of the Closing Date, as to (i) the resolutions
adopted by the Board of Directors of the Company consistent with Section 2.1(b),
(ii) the Articles, (iii) the Bylaws, and (iv) the authority and incumbency of
the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.




(l)

Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.




(m)

Escrow General Agreement. On the Closing Date, the Company and the escrow agent
shall have executed and delivered the Escrow General Agreement in the form of
Exhibit E-1 attached hereto to each Purchaser.




(n)

Securities Escrow Agreement. On the Closing Date, the Securities Escrow
Agreement shall have been executed by the parties thereto and the Escrow Shares
(as defined in the Securities Escrow Agreement) shall have been deposited into
the escrow account pursuant to the terms of the Securities Escrow Agreement in
the form of Exhibit E-2 attached hereto.




(o)

Holdback Escrow Agreement. On the Closing Date, the Holdback Escrow Agreement
shall have been executed by the parties thereto and the Escrowed Funds (as
defined in the Holdback Escrow Agreement) upon release pursuant to the Escrow
General Agreement shall have been deposited with the escrow agent pursuant to
the terms of the Holdback Escrow Agreement in the form of Exhibit E-3 attached
hereto.




(p)

Material Adverse Effect. No Material Adverse Effect shall have occurred.




(q)

Draft Form 8-K. No later than three (3) Business Days prior to the Closing Date,
the Company shall have delivered to each of the Purchasers, a draft of the
Current Report (the “Draft Current Report”), in substantially final form, that
it proposes to file with the Commission, which Draft Current Report, subject
only to Purchaser’s comments, if any, shall be reasonably acceptable to the
Purchasers.




(r)

Draft Press Release. No later than two (2) Business Days prior to the Closing
Date, the Company shall have delivered to each of the Purchasers, a draft of the
press release announcing the transaction contemplated hereby (the “Draft Press
Release”), in substantially final form, that it proposes to file with the
Securities and Exchange Commission as part of Draft Current Report and
distribute to the public, which Draft Press Release shall be reasonably
acceptable to the Purchasers.





16




--------------------------------------------------------------------------------

ARTICLE V




Stock Certificate Legend




Section 5.1

Legend. Each certificate representing the Ordinary Shares, the Warrants and
Warrant Shares and if appropriate, securities issued upon conversion or exercise
thereof, shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws):




THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.




Certificates evidencing Securities shall not contain any legend (including the
legend set forth in this Section 5.1): (i) while a registration statement
(including the Registration Statement) covering such Securities is then
effective, or (ii) following a sale or transfer of such Securities pursuant to
either an effective registration statement or pursuant to Rule 144 (assuming the
transferee is not an Affiliate of the Company), or while such Securities are
eligible for sale by the selling Purchaser without volume restrictions under
Rule 144. The Company agrees that following the effective date or such other
time as legends are no longer required to be set forth on certificates
representing Securities under this Section 5.1, it will, no longer than five (5)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing such Securities containing a
restrictive legend, deliver or instruct the Transfer Agent to deliver to such
Purchaser, Securities which are free of all restrictive and other legends. If
the Company is then eligible, certificates for Securities subject to legend
removal hereunder shall be transmitted by the Transfer Agent to a Purchaser by
crediting the prime brokerage account of such Purchaser with the Depository
Trust Company System as directed by such Purchaser. If a Purchaser shall make a
sale or transfer of Securities either (x) pursuant to Rule 144 or (y) pursuant
to a registration statement and in each case shall have delivered to the Company
or the Company’s transfer agent the certificate representing the applicable
Securities containing a restrictive legend which are the subject of such sale or
transfer and a representation letter in customary form (the date of such sale or
transfer and Securities delivery being the “Securities Delivery Date”) and (1)
the Company shall fail to deliver or cause to be delivered to such Investor a
certificate representing such Securities that is free from all restrictive or
other legends by the third Trading Day following the Securities Delivery Date
and (2) following such third Trading Day after the Securities Delivery Date and
prior to the time such Securities are received free from restrictive legends,
the Purchaser, or any third party on behalf of such Purchaser, purchases (in an
open market transaction or otherwise) shares of Ordinary Shares to deliver in
satisfaction of a sale by the Purchaser of such Securities (a “Buy In”), then,
in addition to any other rights available to the Purchaser under the Transaction
Documents and applicable law, the Company shall pay in cash to the Purchaser
(for costs incurred either directly by such Purchaser or on behalf of a third
party) the amount by which the total purchase price paid for Ordinary Shares as
a result of the Buy-In (including brokerage commissions, if any) exceed the
proceeds received by such Purchaser as a result of the sale to which such Buy-In
relates. The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy In. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
In the case of any proposed transfer under this Section 5.1, the Company will
use reasonable efforts to comply with any such applicable state securities or
“blue sky” laws, but shall in no event be required, (x) to qualify to do
business in any state where it is not then qualified, (y) to take any action
that would subject it to tax or to the general service of process in any state
where it is not then subject, or (z) to comply with state securities or “blue
sky” laws of any state for which registration by coordination is unavailable to
the Company. The restrictions on transfer contained in this Section 5.1 shall be
in addition to, and not by way of limitation of, any other restrictions on
transfer contained in any other section of this Agreement or the other
Transaction Documents.





17




--------------------------------------------------------------------------------

ARTICLE VI




Indemnification




Section 6.1

General Indemnity. The Company agrees to indemnify and hold harmless the
Purchasers (and their respective directors, officers, agent, managers, partners,
members, shareholders, successors and assigns) from and against any and all
losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchasers as a result of any material breach of the
representations, warranties or covenants made by the Company herein. Further,
the Company agrees to indemnify and hold harmless the Purchasers (and their
respective directors, officers, managers, partners, members, shareholders,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the
Purchasers as a result of the failure of the Company or any of its subsidiaries
to pay contributions for all employees or any other liability that arises from
the failure to comply with any PRC rule or regulation, including any liability
imposed by local or national government authority. Each Purchaser severally but
not jointly agrees to indemnify and hold harmless the Company and its directors,
officers, affiliates, agents, successors and assigns from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Company as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by such Purchaser herein. The
maximum aggregate liability of each Purchaser pursuant to its indemnification
obligations under this Article VI shall not exceed the portion of the Purchase
Price paid by such Purchaser hereunder. In no event shall any “Indemnified
Party” (as defined below) be entitled to recover consequential or punitive
damages resulting from a breach or violation of this Agreement.




Section 6.2

Indemnification Procedure. Any party entitled to indemnification under this
Article VI (an “Indemnified Party”) will give written notice to the indemnifying
party of any matters giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Article VI except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. The Indemnified
Party shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
be liable for any settlement if the indemnifying party is advised of the
settlement but fails to respond to the settlement within thirty (30) days of
receipt of such notification. Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
Indemnified Party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim. The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
Indemnified Party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the Indemnified Party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.





18




--------------------------------------------------------------------------------

ARTICLE VII




Miscellaneous




Section 7.1

Fees and Expenses. Except as otherwise set forth in this Agreement and the other
Transaction Documents, each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay all actual and reasonable attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) up to a maximum of $30,000 incurred by
the Purchasers in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents upon Closing. In
the event a Closing does not occur, the Company shall only be responsible for
half of such costs, up to a maximum of $15,000.




Section 7.2

Specific Enforcement, Consent to Jurisdiction.




(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.




(b)

Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the courts of New York for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby and
(ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Purchasers consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 7.2 shall affect or limit any right to serve
process in any other manner permitted by law. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.




Section 7.3

Entire Agreement; Amendment. This Agreement and the other Transaction Documents
contains the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Transaction Documents, neither the Company nor any of the Purchasers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. No provision of this
Agreement nor any of the Transaction Documents may be waived or amended other
than by a written instrument signed by the Company, the Placement Agent and a
majority in interest of the Purchasers, which must include the Zhong Hui Rong
(Fujian) Fund Ltd, (the “Lead Purchaser”) and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such waiver is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Ordinary Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Ordinary Shares, as the case may be.




Section 7.4

Notices. Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telex (with correct answer back received), telecopy or
facsimile at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:





19




--------------------------------------------------------------------------------

If to the Company:




Compass Acquisition Corporation


c/o Beijing Tsingda Century Investment Consultant of Education Co., Ltd.

Address: No. 0620, Yongleyingshiwenhuanan Rd., Yongledian Town,

Tongzhou District, Beijing, PR China

Tel: 86-10-62690290

Fax: 86-10-63331382




with copies (which shall not constitute notice) to:




Ellenoff Grossman & Schole LLP

150 East 42nd Street

11th Floor

New York, NY 10017

Attn: Adam Mimeles, Esq.




If to any Purchaser: At the address of such Purchaser set forth on Exhibit A to
this Agreement, as the case may be, with copies to Purchaser’s counsel as set
forth on Exhibit A or as specified in writing by such Purchaser.




Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.




Section 7.5

Waivers. No waiver by any party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provisions, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.




Section 7.6

Headings. The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.




Section 7.7

Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Purchasers.




Section 7.8

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




Section 7.9

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.




Section 7.10

Survival. The representations and warranties of the Company and the Purchasers
shall survive the execution and delivery hereof and the Closing hereunder for a
period of twelve (12) months following the Closing Date.




Section 7.11

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.




Section 7.12

Publicity. The Company agrees that it will not disclose, and will not include in
any public announcement, the name of the Purchasers without the consent of the
Purchasers unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.





20




--------------------------------------------------------------------------------



Section 7.13

Severability. The provisions of this Agreement and the Transaction Documents are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement or the Transaction Documents shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement or the Transaction Documents and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.




Section 7.14

Further Assurances. From and after the date of this Agreement, upon the request
of any Purchaser or the Company, each of the Company and the Purchasers shall
execute and deliver such instrument, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents.




Section 7.15

Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in U.S. Dollars (“USD”). All amounts owing under this Agreement or
any Transaction Document shall be paid in USD. All amounts denominated in other
currencies shall be converted in the USD equivalent amount in accordance with
the Exchange Rate on the date of calculation. “Exchange Rate” means, in relation
to any amount of currency to be converted into USD pursuant to this Agreement,
the USD exchange rate as published in The Wall Street Journal on the relevant
date of calculation.




Section 7.16

Judgment Currency.




(a)

If for the purpose of obtaining or enforcing judgment against the Company in any
court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 7.16 referred to
as the “Judgment Currency”) an amount due in USD under this Agreement, the
conversion shall be made at the Exchange Rate prevailing on the business day
immediately preceding:




(i)

the date of actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or




(ii)

the date on which the foreign court determines, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section being hereinafter referred to as the “Judgment
Conversion Date”).




(b)

If in the case of any proceeding, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.




(c)

Any amount due from the Company under this provision shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Agreement.




Section 7.17

Termination. This Agreement may be terminated prior to Closing:




(a)

by mutual written agreement of the Purchasers and the Company, a copy of which
shall be provided to the escrow agent appointed under the Escrow General
Agreement (the “Escrow Agent”); and




(b)

by the Company or a Purchaser (as to itself but no other Purchaser) upon written
notice to the other, with a copy to the Escrow Agent, if the Closing shall not
have taken place by September 30, 2010; provided, that the right to terminate
this Agreement under this Section 7.17(b) shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
time.




(c)

In the event of a termination pursuant to Section 7.17(a) or 7.17(b), each
Purchaser shall have the right to a return of up to its entire Purchase Price
deposited with the Escrow Agent pursuant to this Agreement, without interest or
deduction. The Company covenants and agrees to cooperate with such Purchaser in
obtaining the return of its Purchase Price, and shall not communicate any
instructions to the contrary to the Escrow Agent.




(d)

In the event of any termination pursuant to this Section, the Company shall
promptly notify all non-terminating Purchasers. Upon a termination in accordance
with this Section 7.17, the Company and the terminating Purchaser(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Purchaser will have any liability to any other
Purchaser or the Company as a result therefrom.





21




--------------------------------------------------------------------------------



7.18.

Payment Set Aside. To the extent that the Company makes a payment or payments to
any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.




7.19.

Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser.




7.20.

Limitation of Liability. Notwithstanding anything herein to the contrary, the
Company acknowledges and agrees that the liability of a Purchaser arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Purchaser, and
that no trustee, officer, other investment vehicle or any other affiliate of
such Purchaser or any Purchaser, shareholder or holder of shares of beneficial
interest of such a Purchaser shall be personally liable for any liabilities of
such Purchaser.













[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








22




--------------------------------------------------------------------------------




[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.




 

 

 

 

Compass Acquisition Corporation

 

By:

/s/ Zhang Hui

 

 

 

Name: Zhang Hui

Title: CEO





23




--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of [●], 2010 by and among Compass
Acquisition Corporation and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.




 

 

 

 

PURCHASER




CRESCENT INTERNATIONAL, LTD

 

 

 

 

By:

/s/ Maxi Brezzi

 

 

 

Name: Maxi Brezzi

Title: Authorized Signatory

 

 

 

 

Number of Units: 187,500

Aggregate Purchase Price: $300,000

 

 

 







Tax ID Number: ___________________________








24




--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of September 9, 2010 by and among Compass
Acquisition Corporation and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.




 

 

 

 

PURCHASER




SHIRA CAPITAL, LLC

 

 

 

 

By:

/s/ Montgomery W. Cornell

 

 

 

Name: Montgomery W. Cornell

Title: Assistant Secretary

 

 

 

 

Number of Units: 250,000

Aggregate Purchase Price: $400,000.00

 

 

 







Tax ID Number: 20-5570195








25




--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of [●], 2010 by and among Compass
Acquisition Corporation and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.




 

 

 

 

PURCHASER




SILVER ROCK II, LTD.

 

 

 

 

By:

/s/

 

 

 

Name:

Title:

 

 

 

 

Number of Units:

Aggregate Purchase Price: $400,000

 

 

 







Tax ID Number: ___________________________








26




--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of [●], 2010 by and among Compass
Acquisition Corporation and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.




 

 

 

 

PURCHASER




ANSON INVESTMENTS MASTER FUND, LP

 

 

 

 

By:

/s/ MOEZ KASSAM

 

 

 

Name: Moez Kassam

Title: Portfolio Management

 

 

 

 

Number of Units: 125,000

Aggregate Purchase Price: 2300,000

 

 

 







Tax ID Number: 98-0538788








27




--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of [●], 2010 by and among Compass
Acquisition Corporation and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.




 

 

 

 

PURCHASER




ZHONG HUI RONG FUND

 

 

 

 

By:

/s/ Su Jie

 

 

 

Name: Su Jie

Title: Executive Director

 

 

 

 

Number of Units: 1,187,500

Aggregate Purchase Price: $3,000,000

 

 

 







Tax ID Number: ___________________________








28




--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of [●], 2010 by and among Compass
Acquisition Corporation and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.




 

 

 

 

PURCHASER




YU, YUN HUI

 

 

 

 

By:

/s/ Yu, Yun Hui

 

 

 

Name: Yu, Yun Hui

Title:

 

 

 

 

Number of Units: 500,000

Aggregate Purchase Price: $800,000

 

 

 







Tax ID Number: ___________________________








29




--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of [●], 2010 by and among Compass
Acquisition Corporation and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.




 

 

 

 

PURCHASER




WANG, JI QING

 

 

 

 

By:

/s/ Wang, Ji Qing

 

 

 

Name: Want, Ji Qing

Title:

 

 

 

 

Number of Units: 1,187,500

Aggregate Purchase Price: $1,900,000

 

 

 







Tax ID Number: ___________________________








30




--------------------------------------------------------------------------------

EXHIBIT A TO THE

SECURITIES PURCHASE AGREEMENT




_________________________________________________




LIST OF PURCHASERS




Name of person

Address

Number of Ordinary Shares

(Pre-Three-for One- Split)

Zhong Hui Rong Fund Ltd.

c/o Tsingda Century Investment Technology Co. Ltd.

7th floor, Capital Development Tower,

Zhongguangchun, Haidian District,

Beijing, PR China,100080




北京市海淀区中关村首创拓展大厦7层 邮编：100080

5,625,000

 

 

 

Yun Hui Yu

c/o Tsingda Century Investment Technology Co. Ltd.

7th floor, Capital Development Tower,

Zhongguangchun, Haidian District,

Beijing, PR China,100080




北京市海淀区中关村首创拓展大厦7层 邮编：100080

1,500,000

 

 

 

Ji Qing Wang

c/o Tsingda Century Investment Technology Co. Ltd.

7th floor, Capital Development Tower,

Zhongguangchun, Haidian District,

Beijing, PR China,100080




北京市海淀区中关村首创拓展大厦7层 邮编：100080

3,562,500

 

 

 

Silver Rock II Ltd.

c/o Maxim Group, LLC.

405 Lexington Avenue, 2nd Floor

New York, NY 10174

Attn: Shunda Cannon

750,000

 

 

 

Crescent International Ltd.

c/o Maxim Group, LLC.

405 Lexington Avenue, 2nd Floor

New York, NY 10174

Attn: Shunda Cannon

562,500

 

 

 

Shira Capital LLC

c/o Maxim Group, LLC.

405 Lexington Avenue, 2nd Floor

New York, NY 10174

Attn: Shunda Cannon

750,000





31




--------------------------------------------------------------------------------




EXHIBIT B TO THE

SECURITIES PURCHASE AGREEMENT




_________________________________________________







FORM OF SERIES A WARRANT








32




--------------------------------------------------------------------------------

EXHIBIT C TO THE

SECURITIES PURCHASE AGREEMENT




_________________________________________________




FORM OF REGISTRATION RIGHTS AGREEMENT











33




--------------------------------------------------------------------------------




EXHIBIT D TO THE

SECURITIES PURCHASE AGREEMENT




_________________________________________________




FORM OF LOCK-UP AGREEMENT











34




--------------------------------------------------------------------------------

EXHIBIT E-1 TO THE

SECURITIES PURCHASE AGREEMENT




_________________________________________________




FORM OF ESCROW GENERAL AGREEMENT











35




--------------------------------------------------------------------------------

EXHIBIT E-2 TO THE

SECURITIES PURCHASE AGREEMENT




_________________________________________________




FORM OF SECURITIES ESCROW AGREEMENT




 





36




--------------------------------------------------------------------------------

EXHIBIT E-3 TO THE

HOLDBACK AGREEMENT




_________________________________________________




FORM OF HOLDBACK AGREEMENT














37


